Supplemental Opinion on Denial of Rehearing delivered March 10, 1982 Per Curiam. We deny appellee’s petition for rehearing. In doing so, we note appellee’s concern that this Court failed to consider point four in his brief. This point or issue argued by appellee was considered and found without merit. Appellee argued that this appeal should be dismissed because of appellant’s failure to file a statement of points coincidental with the filing of her notice of appeal. Appellee failed to raise this issue by a motion to dismiss. Rather, he urged this point for affirmance after appellant filed her brief. The brief contained all three issues she intended to argue on appeal. Appellant submitted an abstract of record which was sufficient to review all errors she assigned on appeal, and therefore, we were in a position to decide each argument on its merits. If appellee was dissatisfied with the abstract of record, he could have easily submitted a supplemental abstract. We are unable to perceive how appellee was prejudiced by appellant’s failure to file a statement of points at the time the notice of appeal was filed. See Pine Bluff National Bank v. Parker, 253 Ark. 966, 490 S.W. 2d 457 (1973).